Citation Nr: 1545898	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  07-30 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and other chemicals.

2.  Entitlement to service connection for melanoma, to include as due to exposure to herbicides and other chemicals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to October 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2009, the Veteran testified at a video conference hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  In May 2013, the Board notified the Veteran that the VLJ who conducted the September 2009 hearing was no longer employed at the Board and gave the Veteran the opportunity to request a new hearing.  A new hearing was not requested.

By way of procedural background, the Board denied the claims in June 2013.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, the Court vacated the June 2013 Board decision and remanded that matter back to the Board for development consistent with the Memorandum Decision. 

Thereafter, the Board remanded the issues in January 2015 for further evidentiary development and to comply with notification procedures.  This was accomplished, and the claims were readjudicated in a May 2015 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).
FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and was not exposed to herbicides or other chemicals during service.

2.  Diabetes mellitus and melanoma were not chronic in service, did not manifest to a compensable degree within one year of service separation, and were not continuous since service separation.  

3.  Diabetes mellitus and melanoma were not incurred in service and are not etiologically related to service, to include as due to alleged exposure to herbicides and other chemicals.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, to include as secondary to exposure to herbicides and other chemicals, have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for melanoma, to include as secondary to exposure to herbicides and other chemicals, have not been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain. 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In letters dated in June 2006 and February 2011, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The June 2006 notice included provisions for disability ratings and for the effective date of the claim. 

VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2014).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, Social Security Administration (SSA) records, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Further, pursuant to the most recent January 2015 remand, the AOJ was asked to comply with the notification procedures outlined in the VA Adjudication Procedures Manual and to advise the Veteran that he may submit or identify any alternative evidence that could help to substantiate his allegations of exposure to herbicides (e.g., buddy statements, unit history searches, etc.).  Moreover, the AOJ was asked to contact the VA Compensation Service to request a review of the Department of Defense's (DOD's) inventory of herbicide operations based his statements regarding herbicide exposure at Clark Air Base in the Philippines.

As addressed in an April 2015 memorandum from the Appeal Management Center (AMC), VA noted that all procedures to obtain information from the Veteran regarding his claimed exposure to Agent Orange while performing his duties on C-130 aircraft while on temporary assignment for approximately two days at Clark Air Base in the Philippines had been properly followed.  All efforts to obtain the needed information were noted to have been exhausted and further attempts would be futile.  Specifically, on March 27, 2015, a request was sent to the Joint Service Records Research Center (JSRRC) to obtain verification of the Veteran exposed to Agent Orange while at Clark Air Force base.  On March 27, 2015, an email was sent to the Compensation Service for verification of the Veteran's exposure to Agent Orange.  On March 27, 2015, a JSRRC memorandum of herbicide exposure during Naval Service was obtained and stated that JSRRC could not document or verify that the Veteran was exposed to tactical herbicide based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  On April 1, 2015, a reply was received from Compensation Service stating that the DOD did not show any usage, testing, or storage of tactical herbicides at Clark Air Base, Philippines.  Further, it was noted that there was no VA presumption or acknowledgement of exposure for secondary contact with equipment used in Vietnam.  On April 13, 2015 a reply was received from the JSRRC that there was not documentation of the use, storage, or transportation of Agent Orange or tactical herbicides at Clark Air Force Base during 1967.  Based on this evidence, the AMC determined that the evidence failed to confirm that the Veteran was exposed to herbicide while at Clark Air Force Base.

Moreover, a review of his personnel records only confirms that he was authorized to wear the Air Force Outstanding Unit Award for service performed while assigned to the Air Transport Squadron Eight, NAS Moffett Field, for involvement of the unit in converting passenger C-130 tactical aircraft.  This evidence did not show that these aircraft were associated with the transport, storage, or other use of herbicide agents, to include Agent Orange or other chemicals.  Moreover, in a June 2013 statement, the Veteran stated that there was no information to obtain from his unit regarding his temporary active duty (TAD) in the Philippines because he was only there for two days. 

The Veteran was also provided a letter by VA in March 2015 that advised him to submit or identify any alternative evidence that could help to substantiate his allegations of exposure to herbicides (e.g., buddy statements, unit history searches, etc.).  The Veteran has not provided competent evidence with respect to herbicide or chemical exposure, and inasmuch as VA has made unsuccessful attempts to obtain official records of any exposure for Agent Orange or chemicals, a request for additional records would be tantamount to a fishing expedition.  VA's duty to assist the Veteran in the development of his claim does not extend to fishing expeditions.  Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (holding that the duty to assist is not a license for a fishing expedition to determine if there might be some unspecified information which could possibly support a claim).  Indeed, further development under these circumstances would have no reasonable possibility of any benefit flowing to the Veteran.  Soyini v. Derwinski, 1 Vet. App. 540, 546.  Therefore, the Board concludes that the request for additional information regarding any potential chemical exposure is not warranted. 

Next, the Board acknowledges that a VA medical examination and opinion were not provided with respect to his claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a appellant's claim for benefits, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the appellant's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. 
§ 3.159(c)(4) (2015). 

In deciding to remand an issue for a medical nexus opinion, the Board notes that the Federal Circuit, upheld the determination that a VA medical examination is not required as a matter of course in virtually every veteran's disability case involving a nexus issue.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by a appellant, in which case an examination may not be required). 

The Board concludes that an examination is not needed with respect to the issues on appeal.  The Veteran's service treatment records are negative for report of diabetes or melanoma.  Post-service treatment records reflect diagnoses of diabetes in approximately 1998 and removal of melanoma in the 1980s and again in 2005.  Both conditions first appeared many years after service separation.  Further, although the Veteran asserts that he was exposed to herbicides and chemicals in service, the evidence weighs against the Veteran's contentions of this exposure.  Given the absence of evidence of chronic manifestations of diabetes or melanoma for many years following separation from service, and no competent evidence of a nexus between service and his claimed disorders, the remand of this matter for a VA examination is not warranted.

Significantly, the Veteran and his representative have not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of diabetes mellitus and melanoma (a potentially malignant tumor) are "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran contends that he was exposed to herbicides, to include Agent Orange, when he was working on C-130 airplanes while on temporary assigned duty (TAD) to Clark Air Force Base in the Philippines.  See September 2009 Board hearing Transcript at pg. 2.  The Veteran has testified that even though he served in the Navy, he worked on Air Force planes.  Id. at pg. 11.  In that regard, the Veteran further stated that, due to another service member being discharged at the time, and he and the Veteran being familiar with the C-130 aircraft, he went to the Philippines as a replacement.  Id.  The Veteran further testified that he was in the Philippines for two-and-a-half days working on the planes.  In his August 2007 substantive appeal and a March 2009 statement (on a VA Form 9), the Veteran indicated his TAD to the Philippines was in approximately April and/or May 1967.  At the Board hearing, the Veteran also testified that, "I had no paperwork, I didn't even pack my duffle bag or nothing to go to Clark."  See September 2009 Board hearing Transcript at pg 11.  The Veteran additionally contended at the hearing that his exposure to Agent Orange was from his work on bladder cells on the planes because "that's where they kept the Agent Orange."  Id. at pg. 5.  He testified that the bladder cell ruptured and he was not wearing protective clothing or rubber gloves.  Id. at pg. 6.  The Veteran also testified that his duties working on aircraft exposed him to jet fuel, which would drip on him and cause his skin to burn.  Id. at pg. 7.

As for the Veteran's TAD to the Philippines, the Veteran's service personnel records (SPRs) have been associated with the claims folder.  Close to the time period in question (April/May 1967), a Transfers and Receipts document indicates that the Veteran was transferred from Air Transport Squadron Eight, NAS, Moffett Field, California to CO, ATKRON-122, NAS, Lemoore, California on March 31, 1967.  A Leave Account document indicates that the Veteran took 19 days of leave from April 1, 1967, to April 19, 1967.  Additionally, a May 22, 1967, STR reflects that the Veteran was seen for an eye examination at the NAS in Lemoore, California.  These documents, however, are not dispositive of the issue of whether or not the Veteran performed 2 to 3 days of TAD in the Philippines in April/May 1967.  As such, the Board found that alternative avenues to verify the Veteran's TAD were to be explored.  See January 2011 remand decision. Subsequently, requests were made to SSA for treatment records.  Moreover, requests were also made to the National Archives and National Personnel Records Center (NPRC) for additional records that might substantiate the Veteran's claims. 

Records added to the claims file following the January 2011 remand reflect that the Veteran was authorized to wear the Air Force Outstanding Unit Award for service performed while assigned to the Air Transport Squadron Eight, NAS Moffett Field, for involvement of the unit having provided conversion of passenger to C-130 tactical aircraft.  The evidence does not reflect exposure to chemicals of herbicides, to include Agent Orange.

The Board will initially discuss the Veteran's contentions of herbicide exposure.  For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f), 38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active military, naval, or air service, type 2 diabetes mellitus and melanoma shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).

The record does not show, nor is it contended, that the Veteran had active service in the Republic of Vietnam during the Vietnam era.  Further, while the Veteran asserts that he was exposed to herbicides/Agent Orange while serving in the United States during the Vietnam era, he has provided no competent evidence to support his contention.  To that end, inquiries as detailed above, have all yielded negative results.  

For example, on March 27, 2015, a JSRRC memorandum of herbicide exposure during Naval Service was obtained and stated that JSRRC could not document or verify that the Veteran was exposed to tactical herbicide based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  On April 1, 2015, a reply was received from Compensation Service stating that the DOD did not show any usage, testing, or storage of tactical herbicides at Clark Air Base, Philippines.  Further, it was noted that there was no VA presumption or acknowledgement of exposure for secondary contact with equipment used in Vietnam.  On April 13, 2015, a reply was received from the JSRRC that there was not documentation of the use, storage, or transportation of Agent Orange or tactical herbicides at Clark Air Force Base during 1967.  

Moreover, the Veteran was also provided a letter by VA in March 2015 that advised him to submit or identify any alternative evidence that could help to substantiate his allegations of exposure to herbicides (e.g., buddy statements, unit history searches, etc.).  To date, the Veteran has not provided competent evidence with respect to herbicide or chemical exposure.

For these reasons, the Board finds that the Veteran did not serve in the Republic of Vietnam.  Further, the evidence of record, to include service records and reports from the DOD and JSRRC, outweigh the Veteran's statements that he was exposed to herbicides or other chemicals during service.  As the evidence weighs against the Veteran's contentions that he was exposed to herbicides, there can be no basis to grant service connection based on presumption of exposure to herbicides.

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, such as diabetes mellitus and/or melanoma, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

In this case, the Veteran's diabetes mellitus and melanoma did not manifest in the first year after separation from a period of service.  Indeed, as discussed in further detail below, there is no evidence of diabetes until approximately 1998 and no melanoma until 1980 with recurrence in 2005.  Accordingly, presumptive service connection is not warranted.

Nonetheless, where the evidence of record does not warrant presumptive service connection, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). However, the evidence does not show a causal relationship between the claimed disorders and any other incident of active service.

The Veteran's service treatment records do not reflect complaints or treatment related to diabetes mellitus or melanoma.  In a September 1967 report of medical examination, conducted at service separation, the Veteran had a normal clinical evaluation and diabetes or melanoma were not noted.  

Post-service treatment records, private and VA, do not reflect the presence of either condition until many years after service.  For example, the evidence includes a private report dated in December 1985 from Dr. G.C. wherein it was noted that the Veteran had undergone treatment for premalignant lesion on the scalp.  A May 1999 VA treatment record notes that the Veteran had a "history of melanoma-right scalp treated in the 1980s."  Subsequently dated records show a diagnosis of diabetes mellitus in approximately 1998.  See VA treatment record dated May 17, 2001 (noting that type II diabetes mellitus was diagnosed "approximately three years ago").  A recurrence of the scalp lesion also occurred in 2005.  In sum, the Baird finds that the evidence fails to establish the onset of diabetes mellitus or melanoma in service or for many years thereafter.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  

There is also no evidence of continuity of symptomatology.  The Veteran does not argue to the contrary.  Rather, he focuses his argument on his belief that his diabetes mellitus and melanoma were caused by his exposure to unknown toxic chemicals in service.  However, as noted above, a review of the evidence does not reflect that the Veteran was exposed to chemicals and/or Agent Orange, in service.

As such, the Board finds that the Veteran's statements regarding in-service exposure to herbicides to be outweighed by other evidence of record.  Specifically, service records and reports from the DOD and JSRRC do not confirm the Veteran's contentions regarding exposure to herbicides in service.  Further, prior to making his claim for service connection for diabetes mellitus and melanoma in June 2006, the Veteran made no allegation regarding these alleged exposures.  There is no reference by the Veteran of the claimed exposure in any of his private or VA treatment records until after the filing of a claim for such benefits in 2006.  Had he had the exposures that he claims, it is reasonable to infer that he would have reported such in the process of being treated for his ailments over the years.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In weighing credibility, factors for consideration include a showing of self-interest, inconsistency with other evidence of record, facial implausibility, desire for monetary gain, and witness demeanor.  See Pond v. West, 12 Vet. App. 341 (1999).  For these reasons, the Board finds that the Veteran is also not a credible historian with respect to his more recent claims of exposure to Agent Orange and other chemicals.

As to the Veteran's assertions, the Federal Circuit has held that '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)). 

Here, the Board finds that the Veteran is competent to report symptoms as they come to him through his senses.  However, the Veteran is not competent to provide testimony regarding the etiology of his diabetes or melanoma.  See Jandreau, supra, ('Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.').  Because diabetes mellitus is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is considered competent to make.  As for the melanoma, the Veteran has not asserted and it is not shown that this condition was present prior to the 1980s, and emphasis is placed on the fact that the Veteran has not provided any competent evidence supporting his contentions that he was exposed to chemicals in service, to include herbicides and/or chemicals. 

Further, in a March 2013 appellant's brief, the Veteran's representative submitted contentions regarding the applicability of the presumption of soundness to his claims.  However, there is no issue in this case as to the fact that the Veteran was presumed sound at entry and that this case was therefore considered to be one of direct service connection.  In a March 1964 report of medical examination, conducted at service entrance, diabetes or melanoma were not noted.  As detailed above, the Veteran's diabetes and melanoma were not shown until many years after service separation, and there is nothing in the record to associate these conditions to any incident of service, to include claimed exposure to herbicides or chemicals. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claims for service connection for diabetes mellitus or melanoma, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.




ORDER

Service connection for diabetes mellitus, type II, to include as due to exposure to herbicides and other chemicals, is denied. 

Service connection for melanoma, to include as due to exposure to herbicides and other chemicals, is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


